Citation Nr: 0315580	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from April 1978 to March 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a claim of 
entitlement to service connection for hearing loss.  

In August 2002, a hearing was held at the RO before the 
undersigned member of the Board, who will be rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


REMAND

The Board has determined that additional assistance is 
required and this case is REMANDED to the RO for the 
following action: 

1.  The RO should arrange for the veteran 
to be afforded VA audiological and ear 
disease examinations.  An opinion should 
be provided as to whether it is at least 
as likely as not that the veteran's 
hearing loss is related to his service.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




